Citation Nr: 0812012	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1995 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Claims for service connection for a low back disability 
and a psychiatric disability (depression) were denied by a 
July 2000 rating decision that was not appealed.

2.  Evidence submitted subsequent to the July 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision which denied the veteran's 
claims for service connection for a low back disability and a 
psychiatric disability (depression) is final. 38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted, and the 
claims of entitlement to service connection for a low back 
disability and a psychiatric disability are not reopened.  38 
U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in September 2002 and September 2003 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Both letters advised her that new 
and material evidence was needed to reopen claims of service 
connection, and by advising the veteran of what was necessary 
to establish service connection effectively informed her of 
what was necessary to reopen her claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Since the Board has concluded that 
the claims for service connection are not reopened, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the September 2003 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
December 2004.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in March and May 2005. 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in July 2000, the RO denied the veteran's 
claims for service connection for a low back disability and a 
psychiatric disability.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the July 2000 
decision is final.  

The veteran's application to reopen her claim of service 
connection for low back pain and depression from injuries and 
physical appearance with sleep deprivation was received in 
July 2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed her claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2002 decision, RO declined 
to reopen the veteran's claims of entitlement to service 
connection for low back pain and depression from injuries and 
physical appearance with sleep deprivation.  However, in the 
December 2004 SOC, it appears that the RO reopened the 
veteran's claims for a low back condition and for a 
psychiatric condition, but denied the claims on their merits.  
On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

At the time of the July 2000 rating decision, the evidence of 
record included the veteran's service medical records and the 
QTC contract VA examination dated in January 2000.
a.	Low back disability

The July 2000 rating decision denied service connection for 
low back pain because the preponderance of the evidence 
failed to show any chronic low back condition during active 
military service.  The rating decision stated that copies of 
the veteran's service medical records were negative for 
complaints of, treatment for, or diagnosis of any chronic low 
back condition and that the discharge examination was 
completely normal, but the veteran indicated that she did 
have low back pain.  There was no evidence of a diagnosis of 
a low back condition shown.  The rating decision stated that 
QTC contract VA examination dated in January 2000 indicated 
that the veteran stated that she was involved in a motor 
vehicle accident after she was discharged from active 
military service and that she had constant pain in her low 
back at that time and that after physical examination, the 
veteran was diagnosed with chronic lumbar sprain.

In this case, at the time of the July 2000 rating decision, 
the veteran clearly had a low back disability (chronic low 
back strain), but the record was absent medical evidence of a 
relationship between the disability and her military service.  
Thus, based on the grounds stated for the denial of service 
connection for low back pain in the July 2000 rating 
decision, new and material evidence would consist of medical 
evidence linking the veteran's current low back disability to 
her active duty service.  

In this regard, additional evidence received since the July 
2000 rating decision includes various VA treatment records, 
VA examinations, and written statements from the veteran.  
The VA treatment records do not include any opinions 
regarding the relationship between the veteran's low back 
pain and her military service.  The veteran was afforded a VA 
examination in March 2005.  After physical examination of the 
veteran, the VA examiner stated, "I cannot determine beyond 
pure speculation whether or not her current chronic low back 
pain is a result of military service.  There is documentation 
during her discharge physical of complaint of low back pain.  
It is acknowledged by the military.  The veteran's low back 
pain is currently aggravated because of a motor vehicle 
accident in November 2004.  Prior to that I do not see where 
she required chronic medical attention for the condition."

As the record is still absent medical evidence of a nexus 
between an in-service injury or disease and the current 
chronic low back strain, the Board finds that the new 
evidence submitted does not raise a reasonable possibility of 
substantiating the claim.

b.	Psychiatric disability

The July 2000 rating decision denied service connection for 
depression from injuries and physical appearance with sleep 
deprivation because the preponderance of the evidence failed 
to show any objective evidence of a chronic acquired 
psychiatric condition during active military service.  The 
rating decision stated that copies of the veteran's service 
medical records indicated that the veteran was seen once in 
June 1998 after she took Benadryl to sleep after her 
apartment was robbed, her car was stolen, she was in a motor 
vehicle accident, and she found out that her boyfriend was 
cheating on her.  She indicated that she realized that it was 
a mistake to take a lot of Benadryl.  No diagnosis of any 
psychiatric condition was made.  The RO noted that what 
occurred was an acute situational reaction which resolved and 
noted that no further evidence of treatment was shown.  The 
rating decision stated that the discharge psychiatric 
examination was normal, and that the veteran indicated that 
she was a light sleeper.  The rating decision stated that QTC 
contract VA examination dated in January 2000 indicated that 
the veteran stated that she was working full time, she was 
going to school, and that she was trying to adjust to 
civilian life since her discharge.  The veteran's main 
complaint was irritability and depression.  The veteran 
stated that she felt her past depressive symptoms were due to 
work-related problems, financial and family relationship 
problems, and stated that her frustration caused her to 
overdose on medication.  After mental status examination, the 
veteran was diagnosed with depression as most likely due to 
psychosocial stressors.

In this case, at the time of the July 2000 rating decision, 
the veteran clearly had a psychiatric disability 
(depression), but the record was absent medical evidence of a 
relationship between the depression and her military service.  
Thus, based on the grounds stated for the denial of service 
connection for a psychiatric disability in the July 2000 
rating decision, new and material evidence would consist of 
medical evidence linking the veteran's current psychiatric 
disability to her active duty service.  

In this regard, additional evidence received since the July 
2000 rating decision includes various VA treatment records, 
VA examinations, and written statements from the veteran.  
The VA treatment records do not include any opinions 
regarding the relationship between the veteran's psychiatric 
disability and her military service.  The veteran was 
afforded a VA examination in May March 2005.  After 
examination of the veteran, the VA examiner diagnosed 
adjustment disorder with mixed emotional features.  In 
addition, the veteran was diagnosed with personality disorder 
trends including obsessive/compulsive personality disorder 
and paranoid personality disorder and opined, "... it appears 
that some of the veteran's problems preceded her military 
experience, continued through her military service and are 
still present at this time.  Most of her problems are more 
characterological in nature.  However, she does meet criteria 
for a diagnosis of adjustment disorder with mixed emotional 
features.  This adjustment disorder is more likely a result 
of her personality and character and this has a less than 50% 
probability that it was specifically caused by her 
experienced in the military."

Although the record includes a different psychiatric 
diagnosis, as the record is still absent medical evidence of 
a nexus between an in-service psychiatric disease and the 
current adjustment disorder, the Board finds that the new 
evidence submitted does not raise a reasonable possibility of 
substantiating a claim for service connection for any 
psychiatric disability.




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a low back 
disability is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a 
psychiatric disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


